DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5, 8, 10, are rejected under 35 U.S.C. 102 (a, 1) as being anticipated by  Zhu (U. S. 2016/0157522)
Regarding claim 1, Zhu discloses an atomizing assembly structure, comprising an atomizing sleeve , a threaded sleeve 8 and an atomizing core, the atomizing sleeve 53 having a lower end fixed to the threaded sleeve 8, the atomizing assembly structure further comprising a tobacco liquid valve 51 and a top cap 9, wherein the atomizing core is arranged inside the tobacco liquid valve 51, the atomizing core and the tobacco liquid valve 51 are in pluggable connection, the tobacco liquid valve 51 has an upper end 
Regarding claim 3, Zhu discloses a tobacco liquid absorbing piece 55 is arranged on an inside of the atomizing core head end 531, the tobacco liquid absorbing piece 55 is a hollow body and is tightly attached on an inner wall of the head end 531 of the atomizing core, and a heating wire 54 is arranged close to an inside of the tobacco liquid absorbing piece 55.
Regarding claim 5, Zhu discloses a spacing sleeve 3 is arranged on a periphery of the tobacco liquid valve 51, and the atomizing sleeve 53, the spacing sleeve 3 and the top cap 9 together define a liquid storage chamber 7.
Regarding claim 8, Zhu discloses an air passage pipe is arranged at a mid-part of the top cap 8, and the air passage pipe extends out of a bottom surface of the top cap; and a mouthpiece is connected to an upper end of the air passage pipe.
Regarding claim 10, Zhu discloses the threaded sleeve 8 defines an air hole 821, and the air hole 821is in communication with the atomizing core.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding claim 7, Zhu discloses an annular sealing ring is arranged between inside of the atomizing sleeve and the threaded sleeve; another sealing ring is further arranged on a bottom of a lower end of the top cap, and the sealing ring is in tight fit with the periphery of the tobacco liquid valve.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Zhu to provide such features so as to add sealing to prevent the liquid coming out from atomizing assembly. 
Allowable Subject Matter
Claims 4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11, the reasons for allowance are stated in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments with respect to claims with the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHUONG K DINH/Primary Examiner, Art Unit 2831